Title: From Thomas Jefferson to Grouber de Groubentall, 20 November 1788
From: Jefferson, Thomas
To: Groubentall, Grouber de



Monsieur
Paris ce 20me. Nov. 1788.

Des occupations suivies m’ont empeché jusques à ce moment d’avoir l’honneur de repondre à votre lettre du 8me. Courant. Je ne suis nullement capable, Monsieur, de repondre aux questions que vous me proposez, ni de vous donner les details qui vous seroient necessaires. Pour remplir votre but ils devroient etre très etendus, et demanderoient des informations commerciales, politiques, et physiques minutieuses que je ne possede pas; ainsi je ne peux que vous en faire mes excuses, et desirer de trouver une occasion ou je pourrois vous etre plus utile. J’ai l’honneur d’etre avec beaucoup de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

